Citation Nr: 1329494	
Decision Date: 09/13/13    Archive Date: 09/20/13	

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as a spot on the lung.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976, and then from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Montgomery, Alabama.  In May 2009, July 
2011, and May 2013, this matter was remanded for additional 
development and medical inquiry.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Board finds another remand warranted for two reasons. 

First, in a statement received in August 2013, the Veteran 
requested that VA "obtain my current medical records from VA 
Wiregrass clinic at Ft. Rucker, AL for 2013 in support of my 
claim."  The Veteran's Virtual VA claims folder contains 
records dated until March 2013.  As the possibility exists 
that relevant evidence may currently be outstanding, a 
remand is necessary for any VA treatment records, dated 
between March 2013 and the current date, which may pertain 
to the claims on appeal.   

Second, an additional medical opinion is necessary regarding 
the Veteran's claim to service connection for a lung 
disorder.  



In the May 2013 remand, the Board requested an opinion 
addressing whether the Veteran's diagnosed left hilar 
calcified lymph nodes (noted by September 2011 x-ray 
results) relate to service.  In response, a June 2013 
addendum opinion addressing this narrow issue was included 
in the claims file.  The opinion clearly states that the 
disorder is likely unrelated to service.  But the opinion is 
not supported by a clear rationale.  The examiner merely 
stated, "[t]here is no support that the Veteran had 
enlargement of the left hilar lymph nodes."  The Board finds 
additional commentary necessary to clarify this remark.  
Consequently, the Board regrettably must again remand this 
case.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating 
from March 2013.    

2.  After any additional evidence has 
been obtained, the Veteran's claims 
folder should again be made available 
to the June 2013 VA examiner for review 
and elaboration of her June 2013 
opinion.  

The examiner is asked to address whether 
the calcified granulomas in the left 
hilum represent a disability.  The 
examiner is also asked to opine whether 
it is at least as likely as not (a 
probability of 50 percent or greater) 
that the calcified hilar granulomas were 
manifested in service or are related to 
service, including lung symptoms 
therein.  In this regard, it is noted 
that the examiner's October 2011 
statement that there was "no support 
that the Veteran had enlargement of the 
left hilar lymph nodes" is not clear.  



If the June 2013 VA examiner is 
unavailable, then the requested 
explanation should be obtained from 
another appropriately qualified 
clinician.  If a new examination is 
deemed necessary, then one should be 
provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the two remaining 
issues on appeal - service connection 
for a lung disorder and service 
connection for sleep apnea - in light of 
any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran should be 
furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of 
the evidence obtained after the issuance 
of the last SSOC in July 2013, and 
provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


